SHERRI B. SULLIVAN, Chief Judge.
Linda Henderson (Claimant) appeals from an order of the Labor and Industrial Relations Commission (Commission) denying her application for review as untimely. *185We dismiss the appeal for lack of jurisdiction.
On March 11, 2003, a deputy of the Division of Employment Security (Division) determined that Claimant was disqualified from unemployment benefits because she left work voluntarily without good cause attributable to her work or employer. Claimant filed a timely appeal with the Appeals Tribunal, which affirmed the deputy’s determination. On June 17, 2003, the Appeals Tribunal mailed its decision to Claimant. On July 18, 2003, Claimant filed an application for review with the Commission. The Commission denied Claimant’s application for review because it was untimely under Section 288.200.1 Claimant now appeals to this Court.
In response to Claimant’s appeal, the Division has filed a motion to dismiss the appeal. The Division contends that Claimant’s untimely appeal to the Commission divested both the Commission and this Court of jurisdiction to consider her appeal. Claimant has not filed a response to the Division’s motion.
Section 288.200.1 gives a claimant thirty days following the mailing of the Appeals Tribunal decision to file an application for review with the Commission. The Appeals Tribunal mailed its decision to Claimant on June 17, 2003. Therefore, Claimant’s application for review was due by July 17, 2003. Claimant filed her application for review with the Commission on July 18, 2003. Accordingly, Claimant’s application for review was untimely.
Claimant’s failure to timely file her application for review with the Commission divested both the Commission and this Court of jurisdiction. McAtee v. Bio-Medical Applications of Missouri, Inc., 87 S.W.3d 894, 895 (Mo.App. E.D.2002). The procedures outlined for appeal by statute in unemployment security cases are mandatory. Id. Additionally, Section 288.200 provides no mechanism to seek a special order to file a late application for review. Id.
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
ROBERT G. DOWD, J., and GEORGE W. DRAPER III, J., concur.

. All statutory references are to RSMo. (2000), unless otherwise indicated.